EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Tracey on 06/08/2022.
The application has been amended as follows:
Claims 1-6 and 14-20 are canceled.
The preamble of claim 11 is amended to recite “The method of claim [[7]] 10”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejections under 35 U.S.C. 112(b) have been overcome by amendment. These rejections are withdrawn.
It is generally known in the prior art to form a press pad by bonding release sheets to a planar pad. This is taught, for example, in European Patent Publication 0235582, a copy of which was furnished by the applicant. However the prior art fails to teach or fairly suggest a method of making a press pad, the method comprising providing a planar pad, providing a polyimide-based release film sheet, electrostatically cleaning the planar pad, and attaching the release film sheet to a surface of the planar pad using an adhesive containing thermoplastic polyolefin and methyl acrylate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746